United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-1041
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                  Antonio E. Wills

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                            Submitted: August 26, 2019
                              Filed: August 29, 2019
                                  [Unpublished]
                                  ____________

Before BENTON, SHEPHERD, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

      Antonio Wills appeals after he pleaded guilty to a drug offense, under a plea
agreement containing an appeal waiver, and the district court1 sentenced him to a

      1
      The Honorable Roseann A. Ketchmark, United States District Judge for the
Western District of Missouri.
within-Guidelines prison term. His counsel has moved for leave to withdraw, and has
filed a brief under Anders v. California, 386 U.S. 738 (1967), challenging Wills’s
classification as a career offender.

       On appeal, Wills does not challenge the validity of the plea agreement or the
appeal waiver. He challenges only his career offender classification, but this
argument falls within the scope of the waiver and is thus foreclosed. See United
States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc) (appeal waiver will
be enforced if the appeal falls within the scope of the waiver, the defendant
knowingly and voluntarily entered into the plea agreement and the waiver, and
enforcing the waiver would not result in a miscarriage of justice). We have also
independently reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988), and
have found no non-frivolous issues for appeal falling outside the scope of the waiver.
Accordingly, we dismiss this appeal based on the appeal waiver, and we grant
counsel’s motion to withdraw.
                       ______________________________




                                         -2-